Citation Nr: 9922290	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-40 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected PTSD, then determined to be 30 percent 
disabling.  In an October 1996 decision, the RO granted an 
increased disability rating, to 50 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's service-
connected PTSD currently involves severe nightmares and 
flashbacks, depression, anxiety, insomnia, intermittent 
suicidal ideation, and occasional visual hallucinations.  His 
insight, intelligence, judgment, and memory have been 
consistently reported as fair to good.  The most recent 
Global Assessment of Functioning (GAF) score was 31, during a 
1998 VA hospitalization for PTSD; the highest GAF score 
during the year was 60.

3.  The medical evidence does not show that the veteran's 
PTSD is totally incapacitating with manifestations of gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; an inability to perform 
activities of daily living, including personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  It also does 
not show symptoms bordering on a gross repudiation of reality 
associated with almost all daily activities, with fantasy, 
confusion, and a profound retreat from mature behavior.

4.  The medical evidence shows that the veteran's PTSD 
precludes him from securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent, 
and no more, for the veteran's service-connected PTSD, have 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411  (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411  (1996).

2.  A 100 percent disability rating is warranted based on the 
veteran's inability to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16(c)  (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for PTSD and has 
claimed that his disability is currently worse than rated.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  The veteran has not alleged that there is 
evidence available and not currently of record in support of 
his claim.  Accordingly, the Board finds that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no treatment for any psychiatric 
disorders, including PTSD.

The first documented treatment for any psychiatric disorders 
is a VA hospital summary report, dated May 1982.  It shows 
that the veteran was admitted for one week due, in part, to 
major depression.  It indicates that he had no psychiatric 
history.  The assessment was that his depression was rather 
severe and bordered on melancholia.  The veteran indicated 
nightmares of being near death.  He was very anxious.  
Apparently the veteran had held a pistol to his head a week 
prior to admission, but he was noted to not really be 
suicidal.  On discharge, his social and industrial impairment 
was considered mild.

Another VA hospital summary shows that the veteran was 
admitted for 13 months, from July 1982 to August 1983, for 
major depression.  He was very depressed, but denied suicidal 
or homicidal thoughts.  He admitted to some visual 
hallucinations.  It was noted in June 1983 that his condition 
had not improved.  However, in August 1983, it was noted that 
his depression appeared to have lifted.  The report reflects 
that he was not employable due to recurrent major depression.

A VA discharge summary shows that the veteran was admitted 
for approximately 4 weeks from March 1990 to April 1990.  The 
relevant diagnosis was PTSD.  The veteran reported severe 
nightmares and flashbacks about the Korean conflict.  He 
relived the war and his lost friends, making him depressed.  
He was unable to sleep or cope with the outside world.  
Objectively, he was very anxious, tense, uptight, 
apprehensive, and tremulous.  Memory, general knowledge, and 
abstract ability were fair.  He was discharged much improved.

Another VA discharge summary shows that the veteran was 
admitted from January 1991 to February 1991.  Diagnosis, in 
part, was PTSD.  He was admitted due to increasing symptoms 
of nervousness, depression, nightmares, auditory 
hallucinations, and mood swings.  He admitted to paranoid 
ideas.  Insight, judgment, and abstraction were impaired.  It 
was remarked that the veteran had markedly severe social and 
industrial impairment and was unable to hold a job due to his 
nervous condition.

A VA discharge summary shows that the veteran was admitted 
from April 1991 to May 1991, for treatment of arthritis.  
PTSD was noted, but the veteran refused treatment for it.

An August 1991 private physician's letter indicates that the 
veteran had manic depressive disorder, secondary to PTSD, and 
that, as a result, he was totally and permanently disabled.

The veteran was again admitted for PTSD in November 1991, 
according to VA hospital records.  He had increasing 
nightmares and flashbacks about his experiences in Korea.  It 
was noted that he had markedly severe social and industrial 
impairment due to his nervous condition.

A January 1992 VA PTSD examination report reflects that the 
veteran had nightmares, flashbacks, insomnia, depression, and 
suicidal ideation.  He quit work in 1981 due to these 
symptoms and because he could not remember his work 
assignments.  Diagnosis was PTSD.

The veteran was admitted from April 1992 to May 1992, 
according to a VA discharge summary.  He complained of 
nightmares, flashbacks, insomnia, tension, and anxiety.  
Mental status examination revealed anxiety, tension, and 
depressive features.  Speech, attitude, orientation, memory, 
intelligence, insight, and judgment were adequate.  The 
veteran denied suicidal or homicidal ideation, as well as 
hallucinations.

A VA discharge summary shows an admission from January 1993 
to February 1993, for, in part, an acute exacerbation of 
PTSD.  The veteran was afraid that he might lose control.  He 
was deemed unemployable.

Another VA discharge summary shows that the veteran was 
admitted from August 1993 to September 1993.  A GAF score of 
40 was provided and it was noted that his highest GAF score 
for the year was also 40.

The veteran was admitted in January 1994, according to VA 
records.  Diagnosis was generalized anxiety disorder and 
PTSD.

The veteran was again admitted from December 1994 to January 
1995, according to VA records.  Subjective complaints were of 
nightmares and flashbacks about Korea.  A GAF score of 40 was 
provided, with a highest score of 50 for the year.

VA outpatient records from January 1993 to April 1996 show 
recurrent treatment for PTSD.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in May 1996.  During the hearing, 
he stated that he had nightmares and flashbacks about the 
Korean conflict.  He reported sleep difficulty and that he 
disliked crowds and kept to himself.

The veteran was again admitted from December 1996 to January 
1997, according to a VA discharge summary.  Complaints 
involved an acute exacerbation of nightmares and flashbacks.  
The veteran admitted to suicidal ideation and occasional 
auditory hallucinations.  A GAF score of 70 was provided.  
Impairment was considered to be moderate to severe.  It was 
noted that the veteran was socially and industrially 
impaired.

A December 1997 private counseling evaluation indicates that 
the veteran had symptoms of depression, loneliness, anxiety, 
and hypervigilance.  His stress level was definitely 
inordinate.  It was remarked that his PTSD had impaired his 
social relationships, especially with his immediate family.

The most recent medical evidence is a VA discharge summary.  
It shows that the veteran was admitted in March 1998.  Mental 
status examination revealed that he was cooperative and 
friendly.  Speech was clear.  He was anxious, depressed, and 
apprehensive.  He was preoccupied with fear of suicide.  He 
had complaints of nightmares and flashbacks.  Memory was 
fair.  Insight and judgment were good.  The Axis 1 diagnosis 
was PTSD.  He had a GAF score of 31 on admission.  The 
highest GAF score for the year was 60.

III.  Analysis

The veteran contends, in essence, that a rating is excess of 
50 percent is warranted for his service-connected PTSD.

Under the current regulations, a 70 percent rating is 
warranted for PTSD when there is occupational and social 
impairment, with deficiencies in most areas, such a work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411  (1997).  A 100 
percent rating is for application where there is evidence of:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
of thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411  (1998).

The Board notes that the regulations pertaining to mental 
disorders changed since the RO's April 1995 decision.  The 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).

The old regulations provided for a 70 percent rating when the 
ability to establish or maintain effective favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411  (1996).  A 
100 percent rating for PTSD is warranted when:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, DC 9411  (1996).

In this case, the Board finds that the veteran's PTSD is of 
such severity as to warrant a 70 percent rating under the 
Rating Schedule.  Specifically, the Board finds that the 
medical evidence indicates that the veteran's PTSD was most 
recently manifested by recurrent, severe nightmares and 
flashbacks related to his war experiences in Korea.  He also 
had intermittent thoughts of suicide, insomnia, anxiety, and 
severe depression.  Visual hallucinations have also 
occasionally been reported by the veteran.  However, his 
insight, judgment, intelligence, and memory have consistently 
been determined to be fair to good.  When GAF scores are 
provided, they have generally ranged from 40 to 60, with a 
low of 31 in 1998 and a high of 70 in 1997.  The Board does 
not put much probative weight on the GAF score of 70 because, 
while this score indicates only mild impairment, the same VA 
medical report that provides that GAF score, also indicates 
that his overall impairment was "moderate to severe."  In 
addition, the Board finds it entirely possible that that 
score was erroneous transcribed, given that the veteran's 
discharge date was transcribed as January 1st, when it was 
actually January 14th, and that his length of stay was 
transcribed as 20 weeks, when it was really 2 weeks.

Overall, the Board concludes that the veteran's PTSD 
manifestations reflect those describing a 70 percent 
disability rating under both the old and new regulations of 
the Rating Schedule.  38 C.F.R. § 4.130, DC 9411  (1998); 
38 C.F.R. § 4.132, DC 9411  (1996).  The Board recognizes 
that most of the medical evidence of record consists of VA 
admission reports, which, by their nature, describe the 
veteran's PTSD during acute exacerbations.  While these 
records may not necessarily reflect the veteran's general 
level of disability, the Board finds that the VA PTSD 
examination reports do.  These reports, in particular the 
July 1996 report, also indicate that the veteran had 
nightmares, flashbacks, visual hallucinations, and suicidal 
ideation, suggestive of a 70 percent disability rating.

In order to warrant a schedular 100 percent disability 
rating, the medical evidence must show symptoms of "total" 
social and occupational impairment, with persistent 
delusions, inappropriate behavior, persistent danger of 
hurting self or others, disorientation, and memory loss for 
names of relatives and, even, self.  38 C.F.R. § 4.130, DC 
9411  (1998).  Alternatively, a "virtual isolation in the 
community" must be shown, with "totally incapacitating 
symptoms," bordering on a repudiation of reality with 
fantasy, confusion, panic, explosions of aggressive energy, 
and a profound retreat from mature behavior.  38 C.F.R. 
§ 4.132, DC 9411  (1996).  A majority of these symptoms are 
not reflected in the medical evidence.  Those that are shown, 
such as suicidal ideation and hallucinations, are not shown 
to be of sufficient frequency or persistence to be productive 
of "total" disability.  Id.

Overall, the Board finds that a 70 percent schedular rating 
is justified, but that a 100 percent rating is not.

The above analysis does not end the inquiry.  At the time of 
the veteran's claim, the law provided for a 100 percent 
disability rating if a veteran had a mental disorder rated as 
70 percent disabling and was unable, due solely to his 
service-connected mental disorder, to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(c)  
(1996); see Johnson v. Brown, 7 Vet. App. 95, 98-99  (1994).  
Although this provision is no longer part of the regulatory 
code, it was in effect at the time of the veteran's claim 
and, thus, must be considered by the Board.  Karnas, 1 Vet. 
App. at 313  (1991).

In this regard, the Board notes that the veteran is currently 
unemployed and has been so since approximately 1981.  He 
reported that he quit his job due to depression, insomnia, 
flashbacks, and nightmares, and because he could no longer 
remember his tasks.  The medical evidence consistently 
indicates that the veteran was unemployable due to his 
nervous condition.  His social and industrial impairment was 
described as "markedly severe" in 1991.  He was deemed 
"unemployable" in a 1993 VA discharge summary.  Some of the 
more recent medical evidence does not indicate social and 
industrial impairment of such a severity.  For example, the 
December 1996 VA admission report reflects only that he was 
"socially and industrially impaired" and the December 1997 
private evaluation report indicates that he had "impaired" 
social relationships.  However, the Board finds particularly 
probative the March 1998 VA hospital report providing a GAF 
score of 31.  That report is the most recent medical evidence 
of record and that GAF score is indicative of very severe 
social and industrial impairment.  The Board acknowledges 
that that score was provided at a time when the veteran was 
admitted for an acute exacerbation of his PTSD.  However, the 
Board finds very probative the mere fact that the veteran has 
been so often admitted.  VA records show no less than 11 
separate and distinct admissions for PTSD treatment since 
1990.  This frequency of admission, alone, could very well 
render the veteran unemployable.  Coupled with his recurrent 
nightmares, flashbacks, and insomnia, and occasional 
hallucinations and suicidal ideation, the Board must conclude 
that he is currently unable to secure or follow a 
substantially gainful occupation.

In light of the above, the Board grants the veteran's claim 
for an increased disability rating for his service-connected 
PTSD, concluding that a 100 percent rating based on 38 C.F.R. 
§ 4.16(c)  (1996), is warranted.


ORDER

Entitlement to a 100 percent rating for the veteran's 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

